Citation Nr: 0938653	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-44 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for right knee strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia 
with torn meniscus left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to a waiver of recovery of an overpayment of 
educational benefits in the amount of $999.99.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1996 to 
April 1998.

Regarding the Veteran's right knee and left knee claims, 
these matters came to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in May 2007 for further development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Although the appeal also originally included the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabiities, 
this benefit was granted by rating decision in March 2009 and 
is therefore no longer in appellate status.	

The issue of entitlement to a waiver of recovery of an 
overpayment of VA educational benefits in the amount of 
$999.99 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO's Committee on Waivers and 
Compromises (Committee). 


FINDINGS OF FACT

1.  The Veteran's service-connected right knee strain is 
productive of symptomatology, including pain, which limits 
effectively limits flexion to approximately 100 degrees; 
extension is full, and there is no evidence of recurrent 
subluxation or lateral instability.

2.  The Veteran's service-connected for chondromalacia with 
torn meniscus left knee is productive of symptomatology, 
including pain, which effectively limits flexion to 110 
degrees; extension is full, and there is no evidence of 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
right knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a 
and Code 5299-5260 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
chondromalacia with torn meniscus left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71a and Code 5299-5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2004 
and June 2007, subsequent to the March 2004 adjudication.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the September 2004 and June 2007 notices were not 
provided prior to the March 2004 adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
November 2004 rating decision and in a December 2004 
supplemental statement of the case, following the provision 
of notice in September 2004; and in a June 2009 supplemental 
statements of the case, following the provision of notice in 
September 2004 and June 2007.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice 
with regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 
The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the September 2004 and June 2007 correspondences in light of 
the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice 
as to his increased rating claim.

Duty to Assist

VA has obtained VA, private and Social Security 
Administration (SSA) records; assisted the Veteran in 
obtaining evidence; and afforded the Veteran VA examinations 
in February 2004, September 2004, and July 2008.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.


Laws and Regulations

The present appeal involves the Veteran's claims that the 
severity of his service-connected right knee strain and his 
chondromalacia with torn meniscus left knee warrant higher 
disability ratings.  In support of his claim, the Veteran 
submitted an undated letter from a college classmate who 
described the effort it took for the Veteran to walk to 
class.  His classmate expressed concerned that the Veteran 
might fall or have problems going up and down flights of 
stairs and re-injure himself.  The Veteran additionally 
submitted various statements from his relatives and friends 
that were written in November 2007 and December 2007.  
Altogether, they shared how they and the Veteran himself were 
emotionally affected by the Veteran's knee disabilities and 
how the Veteran had to curtail his participation in any 
outings.    

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The two increased rating issues in this case involve the 
knees.  The Board notes at this point that normal flexion of 
the knee is to 140 degrees, and normal extension of the knee 
is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's service-connected right knee strain and 
chondromalacia with torn meniscus left knee have been rated 
by the RO under the provisions of Diagnostic Code 5299-5260.  
Diagnostic Code 5299 indicates that the right knee strain and 
chondromalacia with torn meniscus left knee are rated by 
analogy under a closely related injury (Diagnostic Code 
5260-limitation of flexion of leg) in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  
  
Under Diagnostic Code 5260, a rating of 10 percent is warrant 
for flexion limited to 45 degrees.  A rating of 20 percent is 
warranted for flexion limited to 30 degrees.  A maximum 
rating of 30 percent is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent is 
warranted for extension limited to 10 degrees.  A 20 percent 
rating is warranted for extension limited to 15 degrees.  A 
30 percent rating is warranted for extension limited to 20 
degrees.  A 40 percent rating is warranted for extension 
limited to 30 degrees.  A 50 percent rating is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

Additionally, the Board notes that pursuant to Diagnostic 
Code 5003, arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Analysis

VA treatment records as early as February 2003 show that the 
Veteran complained of chronic knee pain.  Various VA 
treatment records from February 2003 to November 2005 show 
that the Veteran has been treated for bilateral knee pain.    

A June 2003 treatment record from Brigham City Orthopedic 
Clinic shows that the Veteran had bilateral chronic knee pain 
with the left knee pain greater than the right knee.  The 
Veteran reported being able to sit approximately one and half 
for two hours, stand indefinitely, walk approximately two 
blocks, and lift approximately 20 pounds.  

A July 2003 private treatment record from the University of 
Utah Hospital shows hand-drawn sketches of physical therapy 
exercises.  

A September 2003 VA x-ray report and October 2003 VA 
treatment record revealed no significant degenerative joint 
disease with a possible small loose body in the anterior 
aspect of the left knee.  It was observed that there was no 
significant change in appearance from previous examination.

When the Veteran was afforded a VA examination in February 
2004, he complained of constant pain bilaterally.  Upon 
physical examination, it was observed that range of motion 
was from 0 to 140 degrees bilaterally.  Drawer test and 
McMurray tests were within normal limits bilaterally.  

When the Veteran was afforded another VA examination in 
September 2004, he again complained of constant knee pain.  
He claimed early morning stiffness in each knee.  The Veteran 
reported that bilateral knee pain was aggravated by prolonged 
standing, walking, and ascending stairs.  He further reported 
that the knee pain limited his ability to carry any weight in 
excess of 10 pounds.  Upon physical examination, it was noted 
that Lachman and McMurray's testing were negative and that 
collateral ligaments were intact on valgus or varus stress.  
Range of motion for the left knee was limited in flexion by 
increasing pain at 130 degrees, but with full and painless 
extension to 0 degrees with joint alignment intact.  Range of 
motion for the right knee was minimally limited with the 
onset of pain at 135 degrees with full painless extension to 
0 degrees with joint alignment intact.    
 
A September 2004 x-ray reveals that there were normal 
radiographs of bilateral knees.

A November 2005 VA treatment record shows that the Veteran 
fell when his knee gave out.  There were no injuries.

By letter written in December 2007, the Veteran stated that 
his knee had worsened since his last rating review.  He 
stated that he had constant pain bilaterally.  He explained 
why he was afraid to hold his newborn baby and why he hated 
to sit in a car.  He stated that his knees were worsening in 
pain level, ability to bear weight, stability and overall 
range of motion.  He concluded that he was not employable and 
that his earning potential was severely diminished by his 
combined service-connected disabilities.  

Subsequently, the Veteran was afforded a VA examination in 
July 2008.  He reported constant pain that was annoying, 
aggravating and incompatible.  He described the pain as sharp 
which he experienced "every now and again."   The Veteran 
reported that his knees could flare with aggravating factors 
such as going up and down stairs and walking on uneven 
surfaces.  He reported that he had to wear ice packs the next 
day after mowing his lawn.  He described his flares as 
"almost to a sharp pain," and the duration was half an hour 
to two hours.  He alleviated his pain with medication.  The 
Veteran further reported bilateral locking episodes two or 
three times weekly when his knee was slightly bent.  He 
stated that this began years ago and reported that his left 
knee got better after surgery.  The VA examiner stated that 
this was difficult to assess fully as the Veteran had normal 
magnetic resonance imaging (MRI) of the right knee without 
any meniscal injury.  To the VA examiner, it was unclear what 
was actually locking.  The Veteran stated that during his 
flares, he had increase intensity.  The VA examiner noted 
that the Veteran did not describe any worsening of range of 
motion or strength, but did describe episodes where he had 
fallen downward on some stairs.    

Upon physical examination it was noted that range of motion 
of the left knee was from 0 to 125 degrees with pain starting 
at 110 degrees.  It was observed that the Veteran had pain at 
15 degrees flexion, but then was able to relax at 0 degrees 
without pain.  Range of motion of the right knee was from 0 
to 130 degrees with pain beginning at 100 degrees.  The 
diagnosis was bilateral patellofemoral pain syndrome.  In an 
addendum, it was revealed that the Veteran had mild bilateral 
knee osteoarthritis of lateral compartments, and left 
patellofemoral compartment.  X-rays showed mild lateral 
compartment osteoarthritis bilaterally and patellofemoral 
osteoarthritis on the left with no radiographic evidence of 
acute fracture of dislocation.      

On VA examination in November 2008 for the Veteran's TDIU 
claim, it was noted that it was unclear to VA examiner from a 
physiologic/anatomic standpoint why the Veteran presented 
with pain at the level he described at the July 2008 VA 
examination since radiographic and MRI imaging showed only 
mild osteroarthritis.  The VA examiner stated that this did 
not seem to be compatible with the Veteran's intensity of 
pain.  The VA examiner stated that there did not appear to be 
a clear reason for the Veteran's intensity of pain from a 
physiologic standpoint for his knees.

The Board acknowledges that the Veteran has osteoarthritis.  
Thus, his disability could be rated higher based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  Flexion of the right 
knee produces pain at approximately 100 degrees, and flexion 
of the left knee produced pain at approximately 110 degrees.  
Even assuming that these finding actually show that flexion 
was limited to 100 degrees and 110 degrees, respectively, by 
pain, the schedular criteria for ratings in excess of 10 
percent based on limitation of motion are not met. 

Turning to other applicable Diagnostic Codes for the knees, 
the Board notes that there was no evidence of ankylosis of 
the knee to warrant a higher rating under 5256.  Likewise, 
there was no evidence of impairment of the tibia and fibula 
to warrant a higher rating under Diagnostic Code 5262.  

A September 2004 VA treatment record reveals that the Veteran 
complained of some instability in the right knee when 
climbing stairs.  However, no lateral instability or 
recurrent subluxation were shown on VA examination that same 
month.  Moreover, on VA examination in July 2008, it was 
noted that the Veteran's right knee and left knees were 
stable without any laxity on valgus or varus testing.  
Although at the September 2004 VA examination, the Veteran 
reported some occasional locking in the left knee, the Board 
notes that a July 2008 VA examination shows that McMurray's 
testing was negative for any locking.   Additionally, there 
is no evidence of dislocated semilunar cartilage to warrant a 
higher rating under Diagnostic Code 5258. 

The Board notes that Diagnostic Codes 5259 and 5263 do not 
provide for disability ratings in excess of 10 percent.  
Therefore, they are not applicable to this analysis. 

Also, staged ratings are not for application since the 
Veteran's right knee strain and his chondromalacia with torn 
meniscus left knee are adequately contemplated by the 
existing 10 percent rating.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  A February 
2004 VA examination reveals that joint range of motion for 
the left knee and right knee was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
X-rays were within normal limits bilaterally.  On VA 
examination in September 2004, it was observed that repeated 
flexion and extension of the left knee caused no increase in 
pain, some complaints of fatigue, but no lack of endurance 
and no fatigability and no weakness or change in range of 
motion.  As for the right knee, repetitive flexion and 
extension of the right knee caused minimal complaints of 
fatigue, and no complaints of weakness or lack of endurance, 
or any change in the range of motion.  Additionally, on VA 
examination in July 2008, it was observed that the Veteran's 
right knee increased range of motion through three 
repetitions, and then upon extension from a flexed position, 
he began to have pain at 15 degrees, but was able to finally 
extend to 0 degrees without pain at the end range.     

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  However, as discussed above, the 
evidentiary record in this case persuasively shows that the 
Veteran's bilateral knee symptoms squarely match the type and 
degree of the examples set forth under the criteria for the 
current 10 percent schedular ratings for each knee.  
Consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not appropriate in such a case where the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  See generally Thun v. Peak, 22 
Vet.App. 111 (2008).  The Board therefore finds that referral 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.  

The Veteran may always advance an increased rating claim if 
the severity of his disabilities should increase in the 
future.  


ORDER

Entitlement to an increased rating for right knee strain, 
currently evaluated as 10 percent disabling, is not 
warranted.  Entitlement to an increased rating for 
chondromalacia with torn meniscus left knee, currently 
evaluated as 10 percent disabling, is not warranted.  The 
appeal is denied as to these issues.


REMAND

The Board notes that as reflected on an August 2007 decision 
on waiver of indebtedness, VA determined that the Veteran 
failed to submit his application for a waiver within 180 days 
of the date of notification and consequently denied his 
waiver request.  It appears that a notice of disagreement was 
received in October 2007.  Appropriate action, including 
issuance of a statement of the case, is therefore necessary 
with regard to the waiver of indebtedness issue.  38 C.F.R. 
§ 19.26 (2009).  The Board hereby advises the Veteran and his 
representative that if the Veteran wishes to complete an 
appeal on the waiver of indebtedness issue, he will need to 
file a timely substantive appeal.  Although the Board in the 
past has referred such matters for appropriate action, the 
United States Court of Appeals for Veterans Claims (Court) 
has now made it clear that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12, Vet. 
App. 238 (1999).



Accordingly, the case is REMANDED to the Committee for the 
following actions:

Appropriate action should be taken 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeal initiated by the Veteran from 
the August 2007 decision, denied the 
Veteran's waiver request.  The Veteran 
and his representative should be advised 
of the need to file a timely substantive 
appeal if the Veteran wishes to complete 
an appeal from that determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


